Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 12/29/2021.

As filed, claims 1-3, 6-11, and 22-31 are pending, wherein claims 27-31 are new; and claims 4, 5, and 12-21 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 has been considered by the Examiner.

Drawings
The drawings of Figs. 5A and 5B were received on 11/23/2021.  These drawing are acceptable.

The drawings of Figs. 9 and 10 were received on 11/23/2021.  These drawing are unacceptable because the numbers on the peaks and/or the numbering on the y-axis are blurry and illegible.


Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 12/29/2021, with respect to claims 1-11 and 22-26, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 1-9, 11, 22, 23, and 25 by Roy is withdrawn per amendments and cancellation of claims 4 and 5.  Roy is also removed as prior art because the Applicant submitted a declaration under 37 CFR 1.130, which stated that Josephine E. Watson, In Sup Hong, and Timothy M. Fan, who are the co-authors of the Roy reference, made no inventive contribution to the compounds of 10,11-EDP-CA, 10,11-EDP-NA, and 10,11-EDP-IA in the Roy reference and worked under the direction of the Applicants (i.e. explaining Sun and Rigby’s involvement).  Because the publication date of the Roy reference (i.e. 6/1/2018) is within the one-year grace period from the effective filing date of the instant application (9/20/2018 from the PCT application), the filing of the abovementioned declaration disqualifies the Roy reference as prior art under 102(b)(1)(A) exception.  

The § 103(a) rejection of claims 1-5, 8-11, and 22-26 by McDougle is withdrawn per amendments/remarks and cancellation of claims 4 and 5.




Priority
The instant application is 371 application filed 7/1/2020, which is a national stage application of PCT/US2018/051887 filed 9/20/2018, which claims the benefit under 35 USC 119 (e) from US Provisional Applications 62/560,719 filed 9/20/2017.
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, the ‘719 provisional applications only provided support for the instant compounds depicted in claim 10, and the compounds of instant formula (i) in the newly added claims 27-31.  Accordingly, the compounds, as shown in claims 10 and the newly added claims 27-31, are examined with an effective filing date of 9/20/2017 (the filing date of ‘719 provisional application).  However, the compound of instant formula (I), as shown in claims 1-3, 6-9, 11, and 22-26 are examined with an effective filing date of 9/20/2018 (the filing date of the PCT application; i.e. earliest filing date) because the entire scope of the compound of instant formula (I) are not disclosed and supported by the ’719 provisional application.  
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ‘656 provisional application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-31 are rejected under 35 U.S.C. 103 as being obvious over “Anti-inflammatory ω-3 endocannabinoid epoxides”, hereinafter McDougle.  See IDS filed 7/7/2020.

inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 27-31:
Determining the scope and contents of the prior art:   
	McDougle, for instance, teaches the following compound of 10,11-EDP-EA regioisomer or pharmaceutical composition thereof.  Such regioisomer can be naturally produced by LPS-stimulated BV-2 microglial cells via enzymatic oxidation by cytochrome P450s.  McDougle stated that the abovementioned regioisomer, which is a ω-3 endocannabinoid epoxide-type compound, can exert anti-inflammatory and antiangiogenic effect, modulate platelet aggregation, and possess vasodilatory property (see abstract).  Compounds having the abovementioned therapeutic activities can inherently be used to treat cancer.

    PNG
    media_image1.png
    202
    380
    media_image1.png
    Greyscale
(pg. E 6034, right column)


    PNG
    media_image2.png
    37
    373
    media_image2.png
    Greyscale

(pg. E6035, right column, first paragraph, compound 10,11-EDP-EA)


    PNG
    media_image3.png
    223
    504
    media_image3.png
    Greyscale

(structure of 10,11-EDP-EA)

Wherein one of instant variables R1 and R2 is ethylene-OH, and the other is H; and instant variable R3 is 3-membered ring containing oxygen.

    PNG
    media_image4.png
    225
    363
    media_image4.png
    Greyscale

(pg. E6035, Fig. 2E, compound 10,11-EDP-EA)


    PNG
    media_image5.png
    64
    779
    media_image5.png
    Greyscale

(pg. E6036, right column, 2nd paragraph)


    PNG
    media_image6.png
    252
    372
    media_image6.png
    Greyscale
(pg. E-6042, 2nd paragraph)

	The abovementioned pharmaceutical composition of the abovementioned compound would inherently be made with a pharmaceutically acceptable carrier when tested for anti-inflammatory and antiangiogenic effect, etc.
Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, McDougle, for instance, does not explicitly teaches an n-propylene hydroxyl group in place of the ethylene hydroxyl group, as shown by box below.

    PNG
    media_image7.png
    204
    523
    media_image7.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by McDougle, teaches ethylene hydroxyl group for instant variable R2, the difference to the instant compound is only by a methylene group (e.g. ethylene vs. n-propylene) for instant variable R2.  Such structural similarity makes the instant compound a homologue of the compound as taught by McDougle.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compound taught by McDougle by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Claim Objections
Claim 1 is objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “3- to 6-membered ring containing at least one heteroatom selected from group consisting of oxygen, nitrogen and sulfur”.
consist of at least one heteroatom selected from group consisting of oxygen, nitrogen and sulfur --.
Appropriate correction is required.

Claims 2, 3, 6-11, and 22-26 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 27-31 are rejected.
Claims 1-3, 6-11, and 22-26 are objected.
Claims 4, 5, and 12-21 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626